EXHIBIT 10.1

NATIONAL OILWELL VARCO, INC.

LONG-TERM INCENTIVE PLAN

(as amended and restated as of February 21, 2012)

SECTION 1. Purpose of the Plan.

The National Oilwell Varco, Inc. Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of National Oilwell Varco, Inc., a Delaware
corporation (the “Company”), by encouraging Employees, Consultants and Directors
to acquire or increase their equity interest in the Company and to provide a
means whereby they may develop a sense of proprietorship and personal
involvement in the development and financial success of the Company, and to
encourage them to remain with and devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
stockholders. The Plan is also contemplated to enhance the ability of the
Company and its Subsidiaries to attract and retain the services of individuals
who are essential for the growth and profitability of the Company.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Award” shall mean an Option, Restricted Stock, Performance Award, Phantom
Share, Stock Payment, or SAR.

“Award Agreement” shall mean any written or electronic agreement, contract,
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

“Board” shall mean the Board of Directors of the Company, as constituted from
time to time.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

“Committee” shall mean the administrator of the Plan in accordance with
Section 3, and shall include reference to the Compensation Committee of the
Board (or any other committee of the Board designated, from time to time, by the
Board to act as the Committee under the Plan), the Board or subcommittee, as
applicable.

“Consultant” shall mean any individual who is not an Employee or a member of the
Board and who provides consulting, advisory or other similar services to the
Company or a Subsidiary.

“Director” shall mean any member of the Board who is not an Employee.

“Employee” shall mean any employee of the Company or a Subsidiary or a parent
corporation.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, as of any applicable date, the last reported
sales price for a Share on the New York Stock Exchange (or such other national
securities exchange which constitutes the principal trading market for the
Shares) for the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have been quoted
or traded on such applicable date, Fair Market Value shall be determined based
on the next preceding date on which they were quoted or traded, or, if deemed
appropriate by the Committee, in such other manner as it may determine to be
appropriate. In the event the Shares are not publicly traded at the time a
determination of its Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made in good faith by the Committee.

“Incentive Stock Option” or “ISO” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under Section 422 of the Code or any successor provision thereto.

“Non-Qualified Stock Option” or “NQO” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

“Participant” shall mean any Employee, Consultant or Director granted an Award
under the Plan.

“Performance Award” shall mean any right granted under Section 6(c) of the Plan.

“Performance Criteria” shall mean the following business criteria with respect
to the Company, any Subsidiary or any division, operating unit or product line:
net earnings (either before or after interest, taxes, depreciation and/or
amortization), sales, revenue, net income (either before or after taxes),
operating earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), cash flow return on capital, return on net assets,
return on stockholders’ equity, return on assets, return on capital, stockholder
returns, return on sales, gross or net profit margin, customer or sales channel
revenue or profitability, productivity, expense, margins, cost reductions,
controls or savings, operating efficiency, customer satisfaction, working
capital, strategic initiatives, economic value added, earnings per share,
earnings per share from operations, price per share of stock, and market share,
any of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group. The Committee
will determine whether the foregoing criteria will be computed without
recognition of (i) unusual or nonrecurring events affecting the Company or its
financial statements or (ii) changes in applicable laws, regulations or
accounting principles.

“Person” shall mean individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

“Phantom Shares” shall mean an Award of the right to receive Shares, cash equal
to the Fair Market Value of such Shares or any combination thereof, in the
Committee’s discretion, which is granted pursuant to Section 6(d) of the Plan.

 

-2-



--------------------------------------------------------------------------------

“Qualifying Event” shall mean a “change of control” of the Company or an
Affiliate, as determined by the Committee, or, with respect to de minimus
amounts, as determined in good faith by the Committee, such unusual circumstance
as the Committee may determine from time to time in its sole discretion.

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture,
is subject to restrictions or is not exercisable by the Participant.

“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

“SAR” shall mean a stock appreciation right granted under Section 6(e) of the
Plan that entitles the holder to receive the excess of the Fair Market Value of
a Share on the relevant date over the exercise price of such SAR, with the
excess paid in cash and/or in Shares in the discretion of the Committee.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Shares” or “Common Shares” or “Common Stock” shall mean the common stock of the
Company, $0.01 par value, and such other securities or property as may become
the subject of Awards under the Plan.

“Stock Payment” means (a) a payment in the form of Shares, or (b) an option or
other right to purchase Shares, as part of any bonus, deferred compensation or
other arrangement, made in lieu of all or any portion of the compensation,
granted pursuant to Section 6(f) of the Plan.

“Subsidiary” shall mean any entity (whether a corporation, partnership, joint
venture, limited liability company or other entity) in which the Company owns a
majority of the voting power of the entity directly or indirectly, except with
respect to the grant of an ISO the term Subsidiary shall mean any “subsidiary
corporation” of the Company as defined in Section 424 of the Code.

SECTION 3. Administration.

(a) The Committee.

The Plan shall be administered by the Compensation Committee of the Board (or
any other committee of the Board designated, from time to time, by the Board to
act as the Committee under the Plan). Notwithstanding the foregoing, Awards made
to Directors shall be administered by the Board. The term “Committee” as used
herein shall refer to the Compensation Committee (or other Board committee), the
Board, or the subcommittee (as defined in paragraph (c) of this Section 3), as
applicable.

 

-3-



--------------------------------------------------------------------------------

(b) Committee Powers.

A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Shares to
be covered by, or with respect to which payments, rights, or other matters are
to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Subsidiary, any Participant, any holder or
beneficiary of any Award, any stockholder and any other Person. However, the
Committee’s authority to waive or accelerate the Restricted Period with respect
to an Award shall be limited to a Qualifying Event.

(c) Delegation to a Subcommittee.

The Committee may, subject to any applicable law, regulatory, securities
exchange or other similar restrictions, delegate to one or more members of the
Board or officers of the Company (the “subcommittee”), the authority to
administer the Plan as to Awards to Employees and Consultants who are not
subject to Section 16(b) of the Exchange Act. The Committee may impose such
limitations and restrictions, in addition to any required
restrictions/limitations, as the Committee may determine in its sole discretion.
Any grant made pursuant to such a delegation shall be subject to all of the
provisions of the Plan concerning this type of Award.

(d) Modification of Awards.

At any time after grant of an Award, the Committee may, in its sole and absolute
discretion and subject to whatever terms and conditions it selects:

(1) accelerate the period during which the Award vests or becomes exercisable or
payable; and

(2) accelerate the time when applicable restrictions or risk of forfeiture or
repurchase lapses; and

(3) extend the period during which the Award may be exercised or paid; and

(4) extend the term of any Award (other than the maximum 10 year term);

 

-4-



--------------------------------------------------------------------------------

provided, that such action may be taken only in compliance with the requirements
of Section 162(m) of the Code with respect to an Award that is intended to be
performance-based compensation under Section 162(m) of the Code.

SECTION 4. Shares Available for Awards.

(a) Shares Available.

Subject to adjustment as provided below, the number of Shares that may be issued
with respect to Awards granted under the Plan shall be 25,500,000. If an Award
is forfeited or otherwise lapses, expires, terminates or is canceled without the
actual delivery of Shares or is settled in cash, then the Shares covered by such
Award, to the extent of such forfeiture, expiration, lapse, termination or
cancellation, shall again be Shares that may be issued with respect to Awards
granted under the Plan. Shares tendered or withheld by the Company to satisfy
tax withholding, exercise price or other payment obligations shall be available
for issuance under future Awards, subject to the overall limitation provided in
the first sentence above. Notwithstanding the foregoing, no more than 5% of the
Shares that may be issued under the Plan may be issued pursuant to Stock
Payments.

(b) Sources of Shares Deliverable Under Awards.

Any Shares delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares or of treasury Shares.

(c) Adjustments.

In the event of a stock dividend or stock split with respect to Shares, the
number of Shares with respect to which Awards may be granted, the number of
Shares subject to outstanding Awards, the grant or exercise price with respect
to outstanding Awards and the individual annual grant limits with respect to
Awards (other than dollar denominated Awards) automatically shall be
proportionately adjusted, without action by the Committee; provided, however,
such automatic adjustment shall be evidenced by written addendums to the Plan
and Award Agreements prepared by the Company and, with respect to Options, shall
be in accordance with the Treasury Regulations concerning Incentive Stock
Options. Further, in the event that the Committee determines that any
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, reorganization, merger, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided that the number of Shares subject to any Award
denominated in Shares shall always be a whole number.

 

-5-



--------------------------------------------------------------------------------

(d) Individual Participant Limits.

Subject to adjustment pursuant to the above paragraph (c), “Adjustments,” the
maximum aggregate number of Shares that may be subject to Share-denominated
Awards granted under the Plan to any individual during any calendar year shall
not exceed 500,000; provided, however, that commencing January 1, 2005, to the
extent the 500,000 Share limit is not awarded to any Participant with respect to
any calendar year, the amount not so awarded but permitted for such Participant
shall be available for award to such Participant during any subsequent calendar
year. As a result, the maximum number of Shares pursuant to which Awards may be
granted during any calendar year hereunder to any Participant may be greater
than the 500,000 Share limit specified above only to the extent that such Shares
were not awarded to such Participant during any preceding calendar year. The
method of counting such Shares shall conform to any requirements applicable to
performance-based compensation under Section 162(m) of the Code or the rules and
regulations promulgated thereunder. The maximum amount of dollar-denominated
Awards that may be granted to any individual during any calendar year shall not
exceed $2,000,000.

SECTION 5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee. No individual shall have any right to be granted
an Award pursuant to this Plan.

SECTION 6. Awards.

(a) Options

Subject to the provisions of the Plan, the Committee shall have the authority to
determine Participants to whom Options shall be granted, the number of Shares to
be covered by each Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.

(1) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee at the time the Option is granted, but
shall not be less than the Fair Market Value per Share on the effective date of
such grant.

(2) Time and Method of Exercise. The Committee shall determine and provide in
the Award Agreement or by action subsequent to the grant the time or times at
which an Option may be exercised in whole or in part, and the method or methods
by which, and the form or forms (which may include, without limitation, cash,
check acceptable to the Company, Shares already-owned for more than six months
(unless such holding requirement is waived by the Committee), Shares issuable
upon Option exercise, a “cashless-broker” exercise (through procedures approved
by the Committee), other securities or other property, a note, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price) in which payment of the exercise price and tax
withholding obligation with respect thereto may be made or deemed to have been
made. Notwithstanding any other provision of the Plan to the

 

-6-



--------------------------------------------------------------------------------

contrary, no Participant who is a member of the Board or an “executive officer”
of the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option in any method which would
violate Section 13(k) of the Exchange Act. The Committee shall also determine
the performance or other conditions, if any, that must be satisfied before all
or part of an Option may vest and be exercised. No portion of an Option which is
unexercisable at termination of the Participant’s employment or service, as
applicable, shall thereafter become exercisable, except as may be otherwise
provided by the Committee either in the Award Agreement or by action following
the grant of the Option.

(3) Incentive Stock Options. An Incentive Stock Option may be granted only to an
individual who is an Employee of the Company or any parent or subsidiary
corporation (as defined in Section 424 of the Code) at the time the Option is
granted and must be granted within 10 years from the date the Plan was approved
by the Board or the shareholders, whichever is earlier. To the extent that the
aggregate Fair Market Value (determined at the time the respective Incentive
Stock Option is granted) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year under all incentive stock option plans of the Company and its parent and
subsidiary corporations exceeds $100,000, such Incentive Stock Options shall be
treated as a Non-Qualified Stock Option. The Committee shall determine, in
accordance with applicable provisions of the Code, Treasury Regulations and
other administrative pronouncements, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination. No Incentive Stock Option shall be granted to an
individual if, at the time the Option is granted, such individual owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its parent or subsidiary corporation, within the
meaning of section 422(b)(6) of the Code, unless (i) at the time such Option is
granted the option price is at least 110% of the Fair Market Value of the Common
Stock subject to the Option and (ii) such Option by its terms is not exercisable
after the expiration of five years from the date of grant. An Incentive Stock
Option shall not be transferable otherwise than by will or the laws of descent
and distribution, and shall be exercisable during the Participant’s lifetime
only by such Participant or the Participant’s guardian or legal representative.
The terms of any Incentive Stock Option granted under the Plan shall comply in
all respects with the provisions of Section 422 of the Code, or any successor
provision, and any regulations promulgated thereunder.

(4) Substitution of Stock Appreciation Rights. The Committee, in its sole
discretion, shall have to right to substitute a SAR for an Option at any time
prior to or upon exercise of such Option, subject to the provisions of
Section 6(e) hereof; provided that such SAR shall be exercisable for the same
number of shares of Stock as such substituted Option would have been exercisable
for.

 

-7-



--------------------------------------------------------------------------------

(b) Restricted Stock.

Subject to the provisions of the Plan, the Committee shall have the authority to
determine the Participants to whom Restricted Stock shall be granted, the number
of Shares of Restricted Stock to be granted to each such Participant, the
duration of the Restricted Period during which, and the conditions, including
the Performance Criteria or other specified criteria, including the passage of
time, if any, under which the Restricted Stock may vest or be forfeited to the
Company, and the other terms and conditions of such Awards. However, except as
provided in Section 6(b)(3) with respect to waivers, (i) the minimum Restricted
Period for a Restricted Stock Award the vesting of which is based on the
achievement of Performance Criteria shall not be less than one year and (ii) the
minimum Restricted Period for a Restricted Stock Award the vesting of which is
based solely on the passage of time shall not be less than three years.

(1) Dividends. Dividends paid on Restricted Stock may be paid directly to the
Participant, may be subject to risk of forfeiture and/or transfer restrictions
during any period established by the Committee or sequestered and held in a
bookkeeping cash account (with or without interest) or reinvested on an
immediate or deferred basis in additional shares of Common Stock, which credit
or shares may be subject to the same restrictions as the underlying Award or
such other restrictions, all as determined by the Committee in its discretion,
as provided in the Award Agreement.

(2) Registration. Any Restricted Stock may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.

(3) Forfeiture and Restrictions Lapse. Except as otherwise determined by the
Committee or the terms of the Award Agreement, upon a Participant’s termination
of employment or service (as determined under criteria established by the
Committee) for any reason during the applicable Restricted Period, all
Restricted Stock shall be forfeited by the Participant and re-acquired by the
Company. The Committee may, upon or in connection with a Qualifying Event, waive
in whole or in part any or all remaining restrictions with respect to such
Participant’s Restricted Stock; provided, however, if the Award is intended to
qualify as performance based compensation under Section 162(m) of the Code, such
waiver may be only in compliance with the requirements of Section 162(m) of the
Code. Unrestricted Shares, evidenced in such manner as the Committee shall deem
appropriate, shall be issued to the holder of Restricted Stock promptly after
the applicable restrictions have lapsed or otherwise been satisfied.

(4) Restrictions. Restricted Stock shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose (including,
without limitation, restrictions on the right to vote Restricted Stock or the
right to receive dividends on the Restricted Stock). These restrictions may
lapse separately or in combination at such times, pursuant to such
circumstances, in such installments, or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter. During the Restricted
Period, Restricted Stock will be subject to such limitations on transfer as
necessary to comply with Section 83 of the Code.

 

-8-



--------------------------------------------------------------------------------

(c) Performance Awards.

The Committee shall have the authority to determine the Participants who shall
receive a Performance Award, which shall be denominated as a cash amount at the
time of grant and confer on the Participant the right to receive all or part of
such Award upon the achievement of such performance goals (based on the
Performance Criteria or any other specified criteria) during such performance
periods as the Committee shall establish with respect to the Award. However,
except as provided in Section 6(c)(3) with respect to waivers, the minimum
performance period shall not be less than one year. The Committee, in its
discretion, may determine whether an Award is to qualify as performance-based
compensation as described in Section 162(m) (4) (C) of the Code.

(1) Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the Performance Criteria or other
criteria upon which the performance goals are to be based, the length of any
performance period and the amount of any Performance Award.

(2) Payment of Performance Awards. Performance Awards may be paid (in cash
and/or in Shares, in the sole discretion of the Committee) in a lump sum or in
installments following the close of the performance period, or at such later
deferral date elected by the Participant, in accordance with procedures
established by the Committee with respect to such Award.

(3) Forfeiture and Restrictions Lapse. Except as otherwise determined by the
Committee or the terms of the Award Agreement that granted the Performance
Award, upon a Participant’s termination of employment or service, as applicable
(as determined under criteria established by the Committee) for any reason
during the applicable Restricted Period, all Performance Awards shall be
forfeited by the Participant and re-acquired by the Company. The Committee may,
upon or in connection with a Qualifying Event, waive in whole or in part any or
all remaining restrictions with respect to such Participant’s Performance Award;
provided, however, if the Award is intended to qualify as performance based
compensation under Section 162(m) of the Code, such waiver may be only in
compliance with the requirements of Section 162(m) of the Code. Unrestricted
Shares, evidenced in such manner as the Committee shall deem appropriate, shall
be issued to the holder of Performance Awards promptly after the applicable
restrictions have lapsed or otherwise been satisfied.

(d) Phantom Shares.

The Committee shall have the authority to grant Awards of Phantom Shares to
Participants upon such terms and conditions as the Committee may determine.

(1) Terms and Conditions. Each Phantom Share Award shall constitute an agreement
by the Company to issue or transfer a specified number of Shares or pay an
amount of cash equal to the Fair Market Value of a specified number of Shares,
or a combination thereof to the Participant in the future, subject to the
fulfillment during the

 

-9-



--------------------------------------------------------------------------------

Restricted Period of such conditions, including those linked to the Performance
Criteria or other specified criteria, including the passage of time, if any, as
the Committee may specify at the date of grant. During the Restricted Period,
the Participant shall not have any right to transfer any rights under the
subject Award, shall not have any rights of ownership in the Phantom Shares and
shall not have any right to vote such shares.

(2) Dividend Equivalents. Any Phantom Share award may provide, in the discretion
of the Committee, that any or all dividends or other distributions paid on
Shares during the Restricted Period be credited in a cash bookkeeping account
(with or without interest) or that equivalent additional Phantom Shares be
awarded, which account or Phantom Shares may be subject to the same restrictions
as the underlying Award or such other restrictions as the Committee may
determine.

(3) Forfeiture and Restrictions Lapse. Except as otherwise determined by the
Committee or set forth in the Award Agreement, upon a Participant’s termination
of employment or service (as determined under criteria established by the
Committee) for any reason during the applicable Restricted Period, all Phantom
Shares shall be forfeited by the Participant. The Committee may, upon or in
connection with a Qualifying Event, waive in whole or in part any or all
remaining restrictions with respect to such Participant’s Phantom Shares;
provided, however, if the Award is intended to qualify as performance based
compensation under Section 162(m) of the Code, such waiver may be only in
compliance with the requirements of Section 162(m) of the Code.

(4) Payment of Phantom Shares. Phantom Shares may be paid (in cash and/or in
Shares, in the sole discretion of the Committee) in a lump sum or in
installments following the close of the Restricted Period, or at such later
deferral date elected by the Participant, in accordance with procedures
established by the Committee with respect to such Award.

(e) SARs.

Subject to the provisions of the Plan, the Committee shall have the authority to
determine Participants to whom SARs shall be granted, the number of Shares to be
covered by each SAR, the exercise price and the conditions and limitations
applicable to the exercise of the SAR, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan. A SAR may
be granted (a) in connection and simultaneously with the grant of an Option,
(b) with respect to a previously granted Option, or (c) independent of an
Option.

(1) Exercise Price. The exercise price per SAR shall be determined by the
Committee at the time the SAR is granted, but shall not be less than the Fair
Market Value per Share on the effective date of such grant.

(2) Time of Exercise. The Committee shall determine and provide in the Award
Agreement the time or times at which a SAR may be exercised in whole or in part.

 

-10-



--------------------------------------------------------------------------------

(3) Method of Payment. The Committee shall determine, in its discretion, whether
the SAR shall be paid in cash, shares of Common Stock or a combination of the
two.

(f) Stock Payments.

Stock Payments may be awarded in such amount and may be based upon such
Performance Criteria or other specific criteria, if any, determined appropriate
by the Committee, determined on the date such Stock Payment is made or on any
date thereafter.

(g) Substitute Awards.

Awards may be granted under the Plan in substitution of similar awards held by
individuals who become Employees, Consultants or Directors as a result of a
merger, consolidation or acquisition by the Company or a Subsidiary of another
entity or the assets of another entity. Such substitute awards may have exercise
prices less than the Fair Market Value of a Share on the date of such
substitution.

(h) General.

(1) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, any
other Award granted under the Plan or any award granted under any other plan of
the Company or any Subsidiary. Awards granted in addition to or in tandem with
other Awards or awards granted under any other plan of the Company or any
Subsidiary may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

(2) Limits on Transfer of Awards.

(A) Except as provided in paragraph (C) below, each Award, and each right under
any Award, shall be exercisable only by the Participant during the Participant’s
lifetime, or if permissible under applicable law, by the Participant’s guardian
or legal representative as determined by the Committee.

(B) Except as provided in paragraph (C) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution, and any such purported prohibited assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Subsidiary.

(C) To the extent specifically approved in writing by the Committee, an Award
(other than an Incentive Stock Option) may be transferred to immediate family
members or related family trusts, limited partnerships or similar entities or
other Persons on such terms and conditions as the Committee may establish or
approve.

 

-11-



--------------------------------------------------------------------------------

(3) Terms of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, that in no event shall the term of any
Award exceed a period of 10 years from the date of its grant.

(4) Share Certificate. All certificates for Shares or other securities of the
Company or any Subsidiary delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

(5) Consideration for Grants. Awards may be granted for no cash consideration or
for such consideration as the Committee determines including, without
limitation, such minimal cash consideration as may be required by applicable
law.

(6) Delivery of Shares or other Securities and Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company. Such payment may
be made by such method or methods and in such form or forms as the Committee
shall determine, including, without limitation, cash, Shares, other securities,
other Awards or other property, withholding of Shares, cashless exercise with
simultaneous sale, or any combination thereof, provided that the combined value,
as determined by the Committee, of all cash and cash equivalents and the Fair
Market Value of any such Shares or other property so tendered to the Company, as
of the date of such tender, is at least equal to the full amount required to be
paid pursuant to the plan or the applicable Award Agreement to the Company.

(i) Performance Based Compensation.

The Committee shall determine which Awards are intended by the Committee to
qualify as “performance-based compensation” as described in Section 162(m)(4)(C)
of the Code. The Committee shall establish performance goals applicable to those
Awards based upon the attainment of such target levels of one or more of the
Performance Criteria, over one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select. The Performance Criteria
shall be subject to adjustment for changes in accounting standards required by
the Financial Accounting Standards Board after the goal is established, and, to
the extent provided for in the Award Agreement, shall be subject to adjustment
for specified significant extraordinary items or events. In this regard,
performance goals based on stock price shall be proportionately adjusted for any
changes in the price due to a stock split. Performance Criteria may be absolute,
relative to one or more other companies, or relative to one

 

-12-



--------------------------------------------------------------------------------

or more indexes, and may be contingent upon future performance of the Company or
any Subsidiary, division, unit or product line thereof. A performance goal need
not be based upon an increase or positive result under a Performance Criteria
and could, for example, be based upon limiting economic losses or maintaining
the status quo. Which Performance Criteria to be used with respect to any grant,
and the weight to be accorded thereto if more than one factor is used, shall be
determined by the Committee, in its sole discretion, at the time of grant. To
the extent necessary to comply with the qualified performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, following the completion of
each specified performance period, the Committee shall certify in writing
whether the applicable performance goals have been achieved for such performance
period. In determining the amount earned by a Participant, the Committee shall
have the right to reduce or eliminate (but not to increase) the amount payable
at a given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the performance period. Notwithstanding any other provision of
the Plan, any Award which is intended to constitute qualified performance-based
compensation shall be subject to any additional limitations set forth in
Section 162(m) of the Code (including any amendment to Section 162(m) of the
Code) or any regulations or rulings issued thereunder that are requirements for
qualification as qualified performance-based compensation as described in
Section 162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the
extent necessary to conform to such requirements.

SECTION 7. Amendment and Termination.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

(1) Amendments to the Plan. The Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any
stockholder, Participant, other holder or beneficiary of an Award, or other
Person; provided, however, notwithstanding any other provision of the Plan or
any Award Agreement, without the approval of the stockholders of the Company no
such amendment, alteration, suspension, discontinuation, or termination shall be
made that would (i) increase the total number of Shares that may be issued under
the Plan, except as provided in Section 4(c) of the Plan, or (ii) permit the
exercise price of any outstanding Option or SAR that is “underwater” to be
reduced or for an “underwater” Option or SAR to be cancelled and replaced with a
new Award.

(2) Amendments to Awards. Subject to Paragraph (1) above and Section 3(b), the
Committee may waive any conditions or rights under, amend any terms of, or alter
any Award theretofore granted, provided no change in any Award shall adversely
affect the rights of a Participant under the Award without the consent of such
Participant. Notwithstanding the foregoing, with respect to any Award intended
to qualify as performance-based compensation under Section 162(m) of the Code,
no adjustment other than an acceleration of vesting or payment upon the
Participant’s death, disability or change of control of the Company, shall be
authorized to the extent such adjustment would cause the Award to fail to so
qualify.

 

-13-



--------------------------------------------------------------------------------

SECTION 8. General Provisions.

(a) No Rights to Awards.

No Participant or other Person shall have any claim to be granted any Award,
there is no obligation for uniformity of treatment of Participants, or holders
or beneficiaries of Awards and the terms and conditions of Awards need not be
the same with respect to each recipient.

(b) Tax Withholding.

The Company or any Subsidiary is authorized to withhold from any Award, from any
payment due or transfer made under any Award or from any compensation or other
amount owing to a Participant the amount (in cash, Shares, or other property) of
any applicable taxes required to be withheld by the Company or Subsidiary in
respect of the Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under the Award and to take such other action as may be
necessary in the opinion of the Company to satisfy all of its obligations for
the payment of such taxes. In addition, the Committee may provide, in an Award
Agreement, that the Participant may direct the Company to satisfy such
Participant’s tax withholding obligations through the withholding of Shares
otherwise to be acquired upon the exercise or payment of such Award, but only to
the extent such withholding does not cause a charge to the Company’s financial
earnings.

(c) No Right to Employment or Retention.

The grant of an Award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any Subsidiary or under any other
service contract with the Company or any Subsidiary, or to remain on the Board.
Further, the Company or a Subsidiary may at any time dismiss a Participant from
employment or terminate any contractual agreement or relationship with any
Consultant, free from any liability or any claim under the Plan, with or without
cause, unless otherwise expressly provided in the Plan, in any Award Agreement
or any other agreement or contract between the Company or a Subsidiary and the
affected Participant. If a Participant’s employer ceases to be a Subsidiary,
such Participant shall be deemed to have terminated employment for purposes of
the Plan, unless specifically provided otherwise in the Award Agreement.

(d) Unusual Transactions or Events.

In the event of any distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, reorganization, merger,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other similar corporate transaction or event or any unusual or
nonrecurring transactions or events affecting the Company, any affiliate of the
Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations or accounting principles, and whenever
the Committee determines that action is appropriate in order to prevent the
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Committee, in its sole discretion and on
such terms and conditions as it deems appropriate, either by amendment of the
terms of any outstanding Awards or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Participant’s
request, is hereby authorized to take any one or more of the following actions:

 

-14-



--------------------------------------------------------------------------------

(1) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 8(d) the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

(2) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

(3) To make adjustments in the number and type of shares of common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Awards and/or in the terms and conditions of (including
the grant or exercise price), and the criteria included in, outstanding Awards
and Awards which may be granted in the future;

(4) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(5) To provide that the Award cannot vest, be exercised or become payable after
such event.

(e) Governing Law.

The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of the
State of Texas and applicable federal law.

(f) Severability.

If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.

 

-15-



--------------------------------------------------------------------------------

(g) Other Laws.

The Committee may refuse to issue or transfer any Shares or other consideration
under an Award, permit the exercise of an Award and/or the satisfaction of its
tax withholding obligation in the manner elected by the Participant, holder or
beneficiary if, acting in its sole discretion, it determines that the issuance
of transfer or such Shares or such other consideration, the manner of exercise
or satisfaction of the tax withholding obligation might violate any applicable
law or regulation, including without limitation, the Sarbanes-Oxley Act, or
entitle the Company to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded or refused, as the case may be, to the relevant Participant, holder or
beneficiary.

(h) No Trust or Fund Created.

Neither the Plan nor the Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Subsidiary pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Subsidiary.

(i) No Fractional Shares.

No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Committee shall determine whether cash, other securities, or
other property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be cancelled,
terminated, or otherwise eliminated.

(j) Headings.

Headings are given to the Section and subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the plan or
any provision thereof.

SECTION 9. Effective Date of Plan.

The Plan shall become effective as of the later of the date (i) it is approved
by the stockholders of the Company and (ii) the merger between National-Oilwell
Inc. and Varco International Inc. is effective. No Awards may be made prior to
the effective date of the Plan.

SECTION 10. Forfeiture in Certain Circumstances (“Clawback”).

The Committee may, at its sole discretion, terminate any Award if it determines
that the recipient of the Award has engaged in material misconduct. For purposes
of this Clawback provision, material misconduct includes conduct adversely
affecting the Company’s financial condition, results of operations, or conduct
which constitutes fraud or theft of Company assets, any of which require the
Company to make a restatement of its reported financial statements. The
Committee may also specify other conduct requiring the Company to make a
restatement of its

 

-16-



--------------------------------------------------------------------------------

publicly reported financial statements as constituting material misconduct in
future Award Agreements. If any material misconduct results in any error in
financial information used in the determination of compensation paid to the
recipient of an Award and the effect of such error is to increase the payment
amount pursuant to an Award, the Committee may also require the recipient to
reimburse the Company for all or a portion of such increase in compensation
provided in connection with any such Award. In addition, if there is a material
restatement of the Company’s financial statements that affects the financial
information used to determine the compensation paid to the recipient of the
Award, then the Committee may take whatever action it deems appropriate to
adjust such compensation.

SECTION 11. Term of the Plan.

No Award shall be granted under the Plan after September 13, 2014, which is the
10th anniversary of the date this Plan was first adopted by the Board. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

-17-